Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159498(79)
  159499                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re VERNON EUGENE PROCTOR, M.D.                                                                    Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  ________________________________________                                                                              Justices


  BUREAU OF HEALTH CARE SERVICES,
           Petitioner-Appellee,
                                                                    SC: 159498
  v                                                                 COA: 342029
                                                                    LARA Bureau of Professional
                                                                      Licensing: 15-041398
  VERNON EUGENE PROCTOR, M.D.,
             Respondent-Appellant.
  _________________________________________

  BUREAU OF HEALTH CARE SERVICES,
           Petitioner-Appellee,
                                                                    SC: 159499
  v                                                                 COA: 342676
                                                                    Bd of Medicine: 15-041397
  VERNON EUGENE PROCTOR, M.D.,
             Respondent-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing and to exceed the page limitation for its answer is GRANTED. The answer will
  be accepted as timely filed if submitted on or before June 13, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 17, 2019

                                                                               Clerk